221 F.3d 997 (7th Cir. 2000)
Huston Stockett, Plaintiff-Appellant,v.Muncie Indiana Transit System, Defendant-Appellee.
No. 99-2692
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 15, 2000Decided July 21, 2000Rehearing Denied Sept. 1, 2000

Appeal from the United States District Court for the Southern District of Indiana, Indianapolis Division.  No. 97 C 645--John P. Godich, Chief Magistrate.[Copyrighted Material Omitted]
Before Cudahy, Flaum, and Evans, Circuit Judges.
Flaum, Circuit Judge.


1
Huston Stockett sued his  employer, the Muncie Indiana Transit System  ("MITS"), for race discrimination in violation of  42 U.S.C. sec. 2000e-2(a) (Title VII). The  district court granted summary judgment for the  defendant, and for the reasons stated herein we  affirm.

I.  BACKGROUND

2
In 1989, MITS adopted a zero tolerance Alcohol  and Substance Abuse Policy (the "Drug Policy").  Under this Policy, MITS may test any employee for  drugs and alcohol who is "reasonably suspected of  being impaired or under the influence" while on  MITS property. Any employee who tests positive is  subject to immediate termination. Employees who  are concerned that they may have a drug or  alcohol abuse problem are given a one-time  opportunity to enter an Employee Assistance  Program ("EAP") to receive treatment and  counseling. Employees who test positive for drugs  are subject to termination regardless of their  participation in this counseling program.


3
Huston Stockett, a black man, was employed as a  bus driver for MITS. On August 17, 1995, Stockett  returned to work from a one week vacation and was  called into a meeting with MITS supervisors. The  purpose of the meeting was to discuss a complaint  of sexual harassment that had been filed against  Stockett. Later that day, Stockett was called to  another meeting with the same supervisors to  discuss the same issue. MITS ultimately concluded  that there was insufficient evidence to take any  further action regarding the complaint and did  not pursue the allegations of sexual harassment  against Stockett.


4
However, prior to the meetings, MITS had  received an anonymous report that Stockett had  been seen smoking crack. Kevin Barton, a MITS  supervisor who had been trained to recognize  signs of alcohol or drug influence, observed  Stockett during the meetings. Mr. Barton noticed  that Stockett had red eyes and that his demeanor  was uncharacteristically calm. Based on these  facts, Mr. Barton concluded that there was  probable cause to suspect that Stockett was under  the influence of drugs. Pursuant to the Drug  Policy, Stockett was required to submit to a drug  test, and he tested positive for drug use. MITS  gave Stockett the option of voluntarily resigning  or being terminated. Stockett chose termination,  and his position was subsequently filled by a  black woman.


5
Robert Merryweather is a white MITS employee.  Prior to the adoption of the 1989 Drug Policy,  Merryweather tested positive for drug use and was  permitted to enter a rehabilitation program  without losing his job. After completing the  program, Merryweather returned to work subject to  a number of probationary conditions. On August  27, 1991, Merryweather was required to submit to  another drug test. The result was negative, but  Merryweather enrolled in a voluntary drug  treatment program under MITS's EAP. In 1994, MITS  received two complaints alleging that the  complainant had purchased drugs from Merryweather  and had seen Merryweather using drugs. The  complainant was known to MITS as a person who had  caused problems for and complained about MITS  employees in the past. After the second  complaint, a MITS supervisor, who was trained to  recognize the signs of drug or alcohol influence,  observed Merryweather for two days but did not  detect any signs of drug use. Merryweather was  not asked to submit to a drug test following this  observation period.


6
On April 23, 1997, Stockett filed suit against  MITS, claiming that he was discriminated against  on the basis of his race in violation of Title  VII when he was required to take a drug test and  was fired for failing it while Merryweather, a  similarly-situated white employee, was treated  more favorably. The district court granted  summary judgment for MITS, and Stockett now  appeals.

II.  DISCUSSION

7
Stockett contends that the district court erred  in granting summary judgment for MITS on his race  discrimination claims under Title VII. We review  a district court's grant of summary judgment de  novo, viewing the facts and drawing all  reasonable inferences in the light most favorable  to the non-moving party. See Billups v. Methodist  Hosp. of Chicago, 922 F.2d 1300, 1302 (7th Cir.  1991). Summary judgment is appropriate only where  "there is no genuine issue as to any material  fact and . . . the moving party is entitled to a  judgment as a matter of law." Fed. R. Civ. P.  56(c); see James v. Sheahan, 137 F.3d 1003, 1006  (7th Cir. 1998).


8
Stockett was fired pursuant to clearly  established MITS policy because he reported to  work to drive a bus while under the influence of  drugs. Stockett does not contest that he failed  the drug test, nor does he contest that MITS was  entitled to fire him when he failed that test.  Rather, Stockett contends that he was required to  take the drug test because of his race and that  this treatment was an adverse employment action  that violated his rights under Title VII.


9
A plaintiff may meet his burden of proof under  Title VII by offering either direct proof of  discriminatory intent or by proving disparate  treatment through the indirect, burden-shifting  method outlined by the Supreme Court in McDonnell  Douglas Corp. v. Green, 411 U.S. 792 (1973). See  Plair v. E.J. Brach & Sons, Inc., 105 F.3d 343,  347 (7th Cir. 1997); Sample v. Aldi Inc., 61 F.3d  544, 547 (7th Cir. 1995). In this case, Stockett  offers no direct proof of discrimination but  attempts to meet his burden through showing  discriminatory treatment under the McDonnell Douglas test.


10
To prove discrimination using the McDonnell  Douglas method, the plaintiff must first make out  a prima facie case of discrimination. McDonnell  Douglas, 411 U.S. at 802. Where a plaintiff  alleges discriminatory treatment, he must  demonstrate that (1) he belongs to a protected  class; (2) he performed his job satisfactorily;  (3) he suffered an adverse employment action; and  (4) his employer treated similarly-situated  employees outside of his protected class more  favorably. See Plair, 105 F.3d at 347; Lenoir v.  Roll Coater, Inc., 13 F.3d 1130, 1132 (7th Cir.  1994). Once a plaintiff has made this showing,  there is a presumption that he was discriminated  against, and the employer must come forward with  a legitimate, non-discriminatory reason for the  employment action. See McDonnell Douglas, 411  U.S. at 802; Lenoir, 13 F.3d at 1133. At this  stage, the employer need not prove that it was  actually motivated by the proffered reason.  Rather, an employer "need only produce admissible  evidence which would allow the trier of fact  rationally to conclude that the employment  decision had not been motivated by discriminatory  animus." Texas Dep't of Community Affairs v.  Burdine, 450 U.S. 248, 257 (1981). Once the  defendant has met this burden of production, the  plaintiff must prove by a preponderance of the  evidence that the reason offered by the defendant  is merely a pretext for discrimination. Id. at  253; Plair, 105 F.3d at 348. While the McDonnell  Douglas approach is often called a "burden  shifting" method of proof, "[t]he ultimate burden  of persuading the trier of fact that the  defendant intentionally discriminated against the  plaintiff remains at all times with the  plaintiff." Burdine, 450 U.S. at 253.


11
It is undisputed that Stockett is a member of a  protected class. In addition, MITS does not  allege that Stockett was not meeting its  legitimate employment expectations prior to  requesting that he take the drug test at issue in  this case. However, MITS contends that Stockett  fails to make out a prima facie case of  discrimination because requiring an employee to  take a drug test is not an adverse employment  action and because MITS did not treat similarly-  situated non-black employees more favorably than  Stockett.


12
An adverse employment action is "a materially  adverse change in the terms and conditions of  employment [that is] more disruptive than a mere  inconvenience or an alteration of job  responsibilities." Crady v. Liberty Nat'l Bank  and Trust Co., 993 F.2d 132, 136 (7th Cir. 1993);  see Rabinovitz v. Pena, 89 F.3d 482, 488 (7th  Cir. 1996). Adverse employment actions encompass  more than simply the termination of employment or  a decrease in salary. They also may include  actions such as bestowing on an employee "a less  distinguished title, a material loss of benefits,  significantly diminished material  responsibilities, or other indices that might be  unique to a particular situation." Crady, 993  F.2d at 136. It is well established that  conditions of employment that are designed to  harass and humiliate employees because of their  race are actionable adverse employment actions  under Title VII. See Patterson v. McLean Credit  Union, 491 U.S. 164, 180 (1989) ("Racial  harassment in the course of employment is  actionable under Title VII's prohibition against  discrimination in the 'terms, conditions, or  privileges of employment.'"); Johnson v. City of  Fort Wayne, 91 F.3d 922, 938 (7th Cir. 1996)  ("'Title VII affords employees the right to work  in an environment free from discriminatory  intimidation, ridicule, and insult.'") (quoting  Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 65  (1986) and applying its rationale to race-based  harassment); Daniels v. Essex Group, Inc., 937  F.2d 1264, 1270 (7th Cir. 1991). As the Supreme  Court has recognized, a suspicion-based drug test  can be a "badge of shame" for those subjected to  the test. Vernonia Sch. Dist. 47J v. Acton, 515  U.S. 646, 663 (1995) (recognizing the possibility  of the arbitrary and discriminatory imposition of  suspicion-based drug tests). Therefore, under  circumstances where a drug test is not performed in a routine fashion following the regular and  legitimate practices of the employer, but is  conducted in a manner that harasses or humiliates  employees, requiring that the employee submit to  the drug test as a condition of employment may be  an adverse employment action that is actionable  under Title VII. See Landon v. Northwest  Airlines, Inc., 72 F.3d 620, 624-25 (8th Cir.  1995) (holding that requiring the plaintiff to  submit to a drug test was an actionable adverse  employment action under Title VII where there was  no reasonable suspicion that the employee was  under the influence of drugs and there was a  question of fact as to whether the employer's  proffered non-discriminatory reason was  pretextual).


13
In this case, however, Stockett does not show  that requiring him to submit to a drug test was  the type of harassing act that constitutes an  adverse employment action. MITS only requested  that Stockett take the test after it had received  a report that Stockett was using drugs and after  a trained observer determined that Stockett  exhibited the signs of a person who was under the  influence of a controlled substance. This  reasonable and legitimate request made pursuant  to MITS's published Drug Policy does not  constitute the type of adverse employment action  that Title VII is designed to prevent. See North  v. Madison Area Ass'n for Retarded Citizens-  Developmental Ctrs. Corp., 844 F.2d 401, 409 (7th  Cir. 1988) (noting that racial harassment must be  "severe or pervasive" to be actionable under  Title VII); see also Johnson, 91 F.3d at 938.


14
Furthermore, Stockett has not demonstrated that  similarly-situated non-black employees were  treated more favorably. While Stockett asserts  that Robert Merryweather, a white employee, was  not required to take a drug test under  circumstances analogous to those under which  Stockett was tested, this contention is  unsupported by the record. Both Stockett and  Merryweather were accused by outside informants  of using drugs, and both employees were then  observed by MITS supervisors trained to recognize  signs of alcohol or drug influence. While the  supervisor who was observing Stockett concluded  that there was probable cause to suspect Stockett  was under the influence of drugs, the supervisor  observing Merryweather found no signs of drug use  and concluded there was no probable cause to test  Merryweather. Rather than treating the two  employees differently, the MITS supervisors  treated them identically--observing them for  signs of drug use after allegations were made  against them and requiring testing only if those  observations yielded probable cause to do so.


15
Stockett also alleges that Merryweather was  treated more favorably because Merryweather was  permitted to enter the EAP for treatment two  times when the Drug Policy allowed employees to  use this program only once and Stockett did not  use the EAP at all. However, Merryweather used  the program for the first time before the Drug  Policy was instituted. The second time  Merryweather entered the program, he did so after  submitting to the requested drug test and  receiving a negative result. Stockett, on the  other hand, did not request that he be admitted  to the EAP program until after he had tested  positive for drugs. We find nothing in this  series of events that demonstrates that  Merryweather was treated more favorably than  Stockett with respect to his use of the EAP. See  Anderson v. Lewis Rail Serv. Co., 868 F.2d 774,  775 (5th Cir. 1989) (holding that black  plaintiffs who were fired and not rehired after  failing drug tests were not similarly situated to  white employees who were fired and rehired after  failing similar tests because the white employees  had undergone voluntary drug rehabilitation which  the black employees had foregone).


16
We find no disparity in MITS's treatment of  Merryweather and Stockett, and Stockett has  proffered no other evidence that he was required  to take a drug test because of his race.  Therefore, we conclude that Stockett has not made  out a prima facie case of discrimination under  Title VII, and the district court did not err in  granting summary judgment to MITS.

III.  CONCLUSION

17
For the foregoing reasons, the district court's  grant of summary judgment in favor of MITS is  Affirmed.